STOCK PURCHASE AGREEMENT



This Stock Purchase Agreement ("Agreement") is made as of December 10, 2010, by
and between DISCOVERY COMMUNICATIONS, INC., a Delaware corporation ("Buyer"),
and Advance/Newhouse Programming Partnership (the "Seller").

WITNESSETH:

WHEREAS, Seller owns 71,107,312 shares of Series C preferred stock, par value
$.01 per share of the Buyer (the "Series C Preferred Stock"), and Seller desires
to sell and transfer to Buyer, and Buyer desires to purchase from Seller
13,732,491 shares of Series C Preferred Stock on the terms and conditions
hereinafter set forth.

NOW, THEREFORE, in consideration of the representations, warranties, promises
and agreements hereinafter contained and intending to be legally bound, the
parties hereby agree as follows:

1. SALE AND TRANSFER OF SHARES; CLOSING

1.1 Shares. Subject to the terms and conditions of this Agreement, at the
Closing, Seller will sell and transfer to Buyer, and Buyer will purchase from
Seller, the Shares.

1.2 Purchase Price. The purchase price (the "Purchase Price") for the Shares
will be $499,999,997.31.

1.3 Closing. The purchase and sale of the Shares provided for in this Agreement
(the "Closing") shall occur on December 13, 2010 or such other date as the Buyer
and Seller may mutually agree.

1.4 Closing Obligations. At the Closing:

(a) Seller will deliver (or cause to be delivered) to Buyer the certificate
representing the Shares, duly endorsed by Seller, as applicable (or accompanied
by duly executed stock powers).

(b) Buyer will deliver (or cause to be delivered) to Seller the Purchase Price
in immediately available funds by wire transfer to an account specified by the
Seller and will issue to Seller a new certificate evidencing the shares of
Series C Preferred Stock to be retained by Seller.

2. REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer represents and warrants to Seller as follows:

2.1 Authority, No Conflict.

(a) This Agreement has been duly authorized, executed and delivered by Buyer and
constitutes the legal, valid and binding obligation of Buyer, enforceable
against Buyer in accordance with its terms. Buyer has the full right, power,
authority, and capacity to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery of this Agreement, and the consummation and
performance of the transaction contemplated hereby, by Buyer will not directly
or indirectly (with or without notice or lapse of time), (A) conflict with or
constitute a breach of, or default under, any contract, indenture, mortgage,
deed of trust, loan or credit agreement, note, license, lease or other agreement
or instrument to which Buyer is a party or by which Buyer may be bound, or to
which any of the property or assets of Buyer is subject, or (B) result in any
violation by Buyer of the provisions of the (1) charter or by-laws or other
organizational instrument of Buyer, or (2) any applicable treaty, law, statute,
rule, regulation, judgment, order, writ or decree of any government, government
instrumentality or court, domestic or foreign, having jurisdiction over Buyer or
any of its properties.

2.2 Exemption from Liability Under Section 16(b). Based on the Seller's
representation in Section 3.3, the terms of the transaction contemplated by this
Agreement were approved prior to the execution and delivery of this Agreement by
the Buyer's board of directors in accordance with Rule 16b-3(f) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act"), for the
purpose of exempting such transaction from Section 16(b) of the Exchange Act.

3. REPRESENTATIONS AND WARRANTIES OF SELLER

Seller represents and warrants to Buyer as follows:

3.1 Authority, No Conflict.

(a) This Agreement has been duly authorized, executed and delivered by Seller
and constitutes the legal, valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms. Seller has the full right, power,
authority, and capacity to execute and deliver this Agreement and to perform its
obligations under this Agreement.

(b) The execution and delivery of this Agreement, and the consummation and
performance of the transaction contemplated hereby, by Seller will not directly
or indirectly (with or without notice or lapse of time), (A) conflict with or
constitute a breach of, or default under, or result in the creation or
imposition of any tax, lien, charge or encumbrance upon the Shares pursuant to
any contract, indenture, mortgage, deed of trust, loan or credit agreement,
note, license, lease or other agreement or instrument to which Seller is a party
or by which Seller may be bound, or to which any of the property or assets of
Seller is subject, or (B) result in any violation by Seller of the provisions of
the (1) charter or by-laws or other organizational instrument of Seller, or (2)
any applicable treaty, law, statute, rule, regulation, judgment, order, writ or
decree of any government, government instrumentality or court, domestic or
foreign, having jurisdiction over Seller or any of its properties.

3.2 Title. Seller is the record and beneficial owner and holder of the Shares,
free and clear of all liens and encumbrances.

3.3 Exemption from Liability Under Section 16(b). Seller is a director of the
Buyer by deputization because of its relationship with Robert Miron, Steven
Miron and Lawrence Kramer, the preferred stock directors of the Buyer.

4. MISCELLANEOUS

4.1 Survival. The representations, warranties and agreements made herein shall
survive the Closing.

4.2 Entire Agreement. This Agreement constitutes the entire agreement of the
parties and supersedes all prior agreements and understandings, whether written
or oral, between the parties with respect to the subject matter of this
Agreement.

4.3 Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other party (including via facsimile or other electronic
transmission), it being understood that each party need not sign the same
counterpart.

4.4 Governing Law. This Agreement shall be governed in all respects by the laws
of the State of New York without giving effect to principles of conflicts of law
that would result in the application of the laws of a different jurisdiction.

4.5 Expenses. Each party to this Agreement will bear its own expenses incurred
in connection with the preparation, execution and performance of this Agreement
and the transactions contemplated hereby.

4.6 Further Assurances. Each party shall, upon request, furnish to the other
party other such further information, shall execute and deliver other such
documents, and shall do such other acts and things, as the other party may
reasonably request for the purposes of consummating the transactions
contemplated hereby.

 

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

BUYER:

DISCOVERY COMMUNICATIONS, INC.

By: /s/Brad Singer

Name: Brad Singer

Title: Senior Executive Vice President, Chief
Financial Officer and Treasurer

 

SELLER:

ADVANCE/NEWHOUSE PROGRAMMING PARTNERSHIP

By: /s/ Donald Newhouse

Name: Donald Newhouse

Title: President

 

 

 

 

 

 

 